Case 1:20-cv-01504-AJT-TCB Document 34 Filed 06/09/21 Page 1 of 4 PageID# 955




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                       )
J.C., et al.,                          )
as parents and next friend of A.C.,    )
                                       )
              Plaintiffs,              )
                                       )
                       v.              )               Civil Action No. 1:20-cv-1504 (AJT/TCB)
                                       )
FAIRFAX COUNTY PUBLIC SCHOOLS,         )
                                       )
              Defendant.               )
______________________________________ )

                            MEMORANDUM OPINION & ORDER

       This matter comes before the Court on Plaintiffs J.C. and C.C. (“Plaintiffs”) Motion for

Leave to File Third Amended Complaint (Dkt. 27) and Amended Motion for Leave to File Third

Amended Complaint (Dkt. 31). Defendant Fairfax County Public Schools filed oppositions to

Plaintiffs’ motions (Dkts. 30, 33), and Plaintiffs replied in support of their first motion (Dkt. 32).

Because neither party noticed the motions for oral argument, the Court determines that this

matter is ripe for disposition. For the reasons explained below, the undersigned finds that

Plaintiffs’ motion and amended motion to amend the complaint should be denied.

                                       I.      BACKGROUND

       Plaintiffs, proceeding pro se, filed the initial complaint in this action on December 8,

2020 pursuant to the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400, et

seq., seeking reversal of the Hearing Officer’s decision. (Dkt. 1.) On December 29, 2020,

Plaintiffs, again proceeding pro se, filed an amended complaint prior to serving the original

complaint on Defendant. (Dkt. 3.) Before Defendant responded to the amended complaint,

Counsel for Plaintiffs entered an appearance on April 7, 2021. (Dkt. 17.) The following week, on

                                                  1
Case 1:20-cv-01504-AJT-TCB Document 34 Filed 06/09/21 Page 2 of 4 PageID# 956




April 13, 2021, Plaintiffs filed, and the Court granted, their Consent Motion to File Second

Amended Complaint. (Dkts. 18, 19.) Subsequently, Plaintiffs filed their Second Amended

Complaint on April 21, 2021. (Dkt. 20.) Defendant filed its Motion to Dismiss Plaintiffs’ Second

Amended Complaint on May 11, 2021 and the matter is set for oral argument on June 17, 2021.

(Dkt. 23.)

       Rather than file an opposition to Defendant’s motion to dismiss, Plaintiffs filed their

Motion for Leave to File Third Amended Complaint on May 24, 2021, requesting to add detailed

testimony of an expert witness that the Hearing Officer excluded. (Dkts. 27.) Defendant timely

filed an opposition to Plaintiffs’ motion on May 26, 2021. (Dkt. 30.) In its opposition, Defendant

noted that Plaintiffs’ motion was improper because it did not include a supporting memorandum

pursuant to Local Civil Rule 7(F). See L. Civ. R. 7(F). Accordingly, Plaintiffs filed an amended

motion on June 1, 2021 that included a supporting memorandum. (Dkt. 13.) Contemporaneously

with the amended motion, Plaintiffs filed a reply in support of their initial motion. (Dkt. 32.)

Defendant opposed Plaintiffs’ amended motion on June 3, 2021. (Dkt. 33.) Plaintiffs and

Defendant did not waive or notice this matter for a hearing, and the Court finds that oral

argument will not aid the decisional process.

                                     II.     LEGAL STANDARD

       Federal Rule of Civil Procedure 15 allows a party to amend its pleading “only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). It is well-

established that Courts “should freely give leave when justice so requires” if “the underlying

facts or circumstances relied upon by the plaintiff [are] a proper subject of relief.” Id.; Singletary

ex rel. N.M.M. v. Cumberland Cty. Schs., 2013 WL 46787, at *3 (E.D.N.C. Aug. 30, 2013)

(citing Forman v. Davis, 371 U.S. 178, 182 (1962)). A court should deny leave to amend,



                                                  2
Case 1:20-cv-01504-AJT-TCB Document 34 Filed 06/09/21 Page 3 of 4 PageID# 957




however, when amendment would lead to “undue delay, bad faith, repeated failure to cure

deficiencies, undue prejudice to the opposing party, or futility of the amendment.” Cappetta v.

GC Servs. Ltd. P’ship, No. 3:08cv288, 2009 WL 482474, at *2 (E.D. Va. Feb. 24, 2009) (citing

Forman, 371 U.S. at 182.).

                                        III.    ANALYSIS

       Plaintiffs’ motions seek leave to amend the Second Amended Complaint to include

“detailed facts of the expected testimony of an expert witness who was listed in the list of

witnesses who would be called by the petitioners in the due process hearing.” (Dkt. 27 at 1; Dkt.

37 at 1.) Plaintiff acknowledges, however, that “the Hearing Officer granted a motion to exclude

that witness by the appellee in this case which ruling is challenged in both the Second Amended

Complaint as well as in the proposed Third Amended Complaint.” (Id.)

       As an initial matter, the Court accepts Plaintiffs’ initial motion to amend despite it being

filed without an accompanying supporting memorandum of law.

       Nevertheless, the Court finds that Plaintiffs’ amendment to the Second Amended

Complaint is not appropriate. The basis for Plaintiffs’ proposed amendment is to include the

detailed testimony of a witness that the Hearing Officer excluded. Plaintiff concedes that the

Hearing Officer’s decision to exclude this expert testimony “is challenged in the Second

Amended Complaint[.]” 1 (Dkt. 27 at 1; Dkt. 31 at 1.) Upon review of Plaintiffs’ Second

Amended Complaint and proposed Third Amended Complaint, the Court finds that the Second

Amended Complaint addresses the proper subject of review regarding the Hearing Officer’s




1
 The Court notes the counsel filed the Second Amended Complaint, not Plaintiffs proceeding
pro se.
                                                 3
Case 1:20-cv-01504-AJT-TCB Document 34 Filed 06/09/21 Page 4 of 4 PageID# 958




decision to exclude the expert testimony at issue. 2 See Forman v. Davis, 371 U.S. 178, 182 (“If

the underlying facts of circumstances relied upon by a plaintiff may be a proper subject of relief,

he ought to be afforded an opportunity to test his claim”). The detailed summary of this

testimony is not a necessary nor proper amendment designed to cure a defect in the Second

Amended Complaint.

                                          IV.       ORDER

       For the reasons stated above, it is hereby

       ORDERED that Plaintiffs’ Motions (Dkts. 27, 31) are DENIED.

       ENTERED this 9th day of June, 2021.




                                                                               /s/
                                                THERESA CARROLL BUCHANAN
                                                UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia




2
 Plaintiffs’ own case law supports this proposition. See J.P. ex rel. Peterson v. Cty Sch. Bd. of
Hanover Cty, Va., 516 F.3d 254, 259 (4th Cir. 2008) (“When determining whether a hearing
officer’s findings were regularly made, our cases have typically focused on the process through
which the findings were made”). Plaintiffs do not explain how additional facts detailing the
excluded expert’s actual testimony bear on the process the Hearing Officer used in making his
decision.
                                                  4
